Citation Nr: 1732844	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  15-09 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee traumatic degenerative joint disease (DJD) prior to April 5, 2012.  

2.  Entitlement to a rating in excess of 30 percent for residuals status/post right knee total replacement from June 1, 2013.  

3.  Entitlement to an initial rating in excess of 20 percent for left knee traumatic DJD prior to September 30, 2011.  

4.  Entitlement to a rating in excess of 30 percent for residuals status/post left knee total replacement from September 30, 2011.  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	Jeffrey E. Marion, Attorney at Law


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to November 1957.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2011 and May 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board addressed the claims on appeal in December 2015.  At that time, the Board remanded a claim for an increased rating for residuals of a right knee total replacement and a claim of entitlement to a TDIU for additional development.  The remand also requested the RO issue a statement of the case (SOC) for the Veteran's claims for higher initial ratings for left and right knee traumatic DJD.  Subsequently, the RO issued an SOC as to such claims, and they have since been appealed to the Board.

Upon further consideration, and given the history of the Veteran's knee disabilities, the Board has recharacterized the issues to best represent the scope of the claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.
REMAND

The Veteran seeks higher initial ratings for his service-connected right knee and left knee disabilities.  He maintains that his symptoms are not correctly compensated by the ratings assigned for these disabilities.  

The Veteran was afforded VA examinations in regard to his bilateral knee disabilities in November 2007, May 2011, and January 2016, including pursuant to the Board's prior remand.  However, these examination reports are not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  Thus, the Veteran should be afforded a new VA examination to assess the severity of these disabilities.  

In addition, the Veteran's claim of entitlement to a TDIU is intertwined with the increased rating claims on appeal.  Accordingly, the Board will also remand this claim.

Finally, in light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from October 2015.

2.  Thereafter, afford the Veteran a VA examination from an appropriate examiner for the purpose of determining the severity of his service-connected right and left knee disabilities.  The entire claims file should be reviewed by the examiner.  All indicated tests should be done, and all findings reported in detail.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including all associated manifestations.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A rationale for all opinions expressed should be provided.

3.  Finally, re-adjudicate the appeal.  If a benefit sought is not granted, issue the Veteran and his representative a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

